                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

NORTHFIELD          INSURANCE
COMPANY,

          Plaintiff,

v.                              Case No:   2:19-cv-482-FtM-29MRM

AYYAD BROTHERS ENTERPRISES,
LLC, COLONIAL OMNI REALTY,
LLC, and IMC EQUITY GROUP,

          Defendants.


                         OPINION AND ORDER

     This matter comes before the Court on the Northfield Insurance

Company, Colonial Omni Realty, LLC, and IMC Equity Group’s Joint

Motion for Entry of Consent Order on Northfield Insurance Company’s

Motion for Summary Judgment (Doc. #36) filed on February 4, 2020,

and Northfield Insurance Company’s Renewed Motion for Summary

Judgment (Doc. #37) filed on February 25, 2020.     For the reasons

that follow, the Joint Motion is granted, and the Renewed Motion

for Summary Judgment is granted.

                                 I.

     A.   Parties

     As alleged in the Amended Complaint, plaintiff Northfield

Insurance Company is an Iowa corporation that provides commercial

insurance policies in Florida.     (Doc. #14, ¶¶ 2, 8.)    Defendant

Ayyad Brothers Enterprises, LLC is a Florida limited liability
company that operated “Fly Lounge,” a commercial establishment in

Fort Myers.      (Id. ¶¶ 3, 9.)           Ayyad Brothers leased Fly Lounge’s

location from defendants Colonial Omni Realty, LLC, a Florida

limited liability company, and defendant IMC Equity Group, a

Florida corporation.          (Id. ¶¶ 4, 5, 21.)

       B.    Factual Background

       In   February    2018,     Ayyad    Brothers    applied    for     commercial

insurance coverage as a tenant located at 2158 Colonial Boulevard,

Fort    Myers,    Florida.         (Doc.     #14-1,    pp.     18-19.)      In     the

application, Ayyad Brothers described Fly Lounge as a “Restaurant

and lounge.”          (Id. p. 19.)         Ayyad Brothers also executed a

“Restaurant, Bar and Tavern Supplemental Application” in which it

again       listed      Fly       Lounge’s      type      of      operation         as

“Restaurant/Lounge.”          (Doc. #14-3, p. 30.)       Ayyad Brothers further

represented that Fly Lounge (1) did not employ security personnel,

(2) had no doormen or ID checkers at the location, and (3) provided

a DJ booth in the evenings for entertainment.                  (Id. p. 31.)

       Based on the applications, plaintiff issued a commercial

insurance policy to Ayyad Brothers.               (Doc. #14-4, p. 33.)             The

policy had a coverage period of February 23, 2018 to February 23,

2019, and provided general liability coverage.                  (Id. p. 43.)       The

policy contained numerous exclusions and limitations, including a

“Limitation      of    Coverage    to     Designated     Premises,       Project    or

Operation.”       (Doc. #14-5, p. 129.)               Per this limitation, the



                                        - 2 -
policy covered bodily injury that (1) occurred at the 2158 Colonial

Boulevard location in Fort Myers, or (2) arose “out of the project

or operation shown in the Schedule.” 1           (Doc. #14-5, p. 129; Doc.

#14-9, p. 158.)      In April 2018, the policy was amended to add

Colonial and IMC as additional insureds (Doc. #14-7, p. 140), and

in September 2018 the policy was amended to remove a limit on

assault and battery liability coverage (Doc. #14-7, p. 140; Doc.

#14-8, p. 143.) 2     The policy was subsequently renewed for the

February 23, 2019 to February 23, 2020 period.            (Doc. #14-9, pp.

145-46.)

     According to the Amended Complaint, in May 2019 a shooting

occurred in the parking lot of the strip mall where Fly Lounge is

located.   (Doc. #14, ¶ 25.)       The alleged victim has filed suit

against the defendants in the Circuit Court for the Twentieth

Judicial Circuit in and for Lee County, Florida, and pursuant to

the policy the defendants made a claim for a defense and coverage.

(Id. ¶¶ 26-27.)     In investigating the claim, plaintiff determined

Ayyad Brothers had made material misrepresentations during the

application   process.      (Id.    ¶      28;   Doc.   #14-11,   p.   224.)



     1 Per the policy, the business was classified as a restaurant
selling alcoholic beverages and containing a dance floor. (Doc.
#14-9, p. 158.)


     2 According to plaintiff, these amendments were done at the
request of Ayyad Brothers. (Doc. #14, ¶¶ 21-22.)



                                   - 3 -
Specifically,     plaintiff      determined       Ayyad       Brothers        had

misrepresented that Fly Lounge (1) had no security personnel

employed at the location, (2) had no doormen or ID checkers at the

location, (3) had only a DJ booth as opposed to concerts or live

entertainment, and (4) was a restaurant and lounge rather than a

nightclub.    (Doc. #14, ¶ 28; Doc. #14-12, p. 235.)              Due to the

misrepresentations, plaintiff voided and rescinded the policy, but

nonetheless agreed to provide a courtesy defense to the defendants

while reserving its right to later withdraw and seek reimbursement.

(Doc. #14-11, pp. 224, 227, 229, 232; Doc. #14-12, p. 235.)

     C.     Procedural Background

     Plaintiff initiated this action in July 2019 and filed an

Amended Complaint for Rescission on September 3, 2019.                    (Doc.

#14.)     In Count I, plaintiff seeks to have the 2018 Policy and

2019 Policy declared void ab initio under section 627.409, Florida

Statutes.      (Id.   pp.   9-11.)      In   Count   II,     plaintiff    seeks

reimbursement   of    defense   payments     incurred   on    behalf     of   the

defendants.    (Id. pp. 11-12.)      In Count III, as an alternative to

rescission, plaintiff seeks a declaratory judgment that the 2019

policy does not provide coverage for any claims arising out of a

second shooting at a different location that occurred after this

matter was initiated.       (Id. pp. 12-15.)




                                     - 4 -
      In September 2019, Colonial and IMC jointly filed an Answer

(Doc. #15), denying plaintiff’s allegations and asserting several

affirmative defenses.        After Ayyad Brothers failed to respond to

the Amended Complaint, plaintiff moved for entry of a clerk’s

default (Doc. #29) and the Court granted the motion on November

12, 2019 (Doc. #30.)     The Court further ordered plaintiff to file,

within fourteen days, either (1) a motion for default judgment

against Ayyad Brothers or (2) a request to delay default judgment

until after a trial on the merits against the remaining defendants.

(Doc. #30, p. 5.)

      On November 26, 2019, plaintiff filed a Motion for Summary

Judgment     (Doc.   #32),     seeking   judgment       against     all   three

defendants.    Colonial and IMC filed a joint Response in Opposition

(Doc. #34), requesting the Court deny the motion without prejudice

until after discovery had concluded.           Ayyad Brothers failed to

respond to the motion.         On February 3, 2020, the Court issued an

Opinion and Order (Doc. #35) granting summary judgment as to Count

III   and   declaring   that    plaintiff   owed   no   duty   to   defend    or

indemnify Ayyad Brothers in relation to the second shooting.                 The

Court denied the motion without prejudice as to Counts I and II

because (1) Colonial and IMC had denied plaintiff’s allegations

and discovery was ongoing, and (2) the Court found it inappropriate

to enter judgment against a defaulted defendant (Ayyad Brothers)




                                    - 5 -
until the case had been adjudicated with regards to all the

defendants. 3   (Id. pp. 8-12.)

     On February 4, 2020, plaintiff, Colonial, and IMC filed the

Joint Motion now before the Court.        (Doc. #36.)     The motion states

these parties have reached an agreement between themselves and

request the Court enter an attached Consent Order.             (Id. p. 2.)

The Consent Order would (1) enter summary judgment in favor of

plaintiff and against Colonial and IMC as to Count I, and (2)

dismiss Count II as to Colonial and IMC only.           (Doc. #36-1, p. 6.)

     On February 25, 2020, plaintiff filed its Renewed Motion for

Summary Judgment also now before the Court.              (Doc. #37).      The

motion seeks to have judgment entered in favor of plaintiff and

against Ayyad Brothers as to Counts I and II.             (Id. p. 5.)     The

motion assumes the Court will enter the Consent Order referenced

above,   thereby   removing   Colonial    and   IMC   from   the   case   and

eliminating any risk of inconsistent judgments.              (Id. pp. 4-5.)

Ayyad Brothers has not responded to the motion and the time to do

so has passed.     The Court will address each motion in turn.



     3 The second shooting took place off premises and therefore
did not involve either Colonial or IMC.      (Doc. #14, ¶ 31.)
Accordingly, Count III only applied to Ayyad Brothers and there
was no risk of inconsistent judgments. See StarStone Nat’l Ins.
Co. v. Polynesian Inn, LLC, 2019 WL 3821880, *2 (M.D. Fla. July
19, 2019) (“As a general proposition, where there are multiple
defendants, judgment should not be entered against a defaulted
defendant until the case has been adjudicated with regard to all
the defendants.”).



                                  - 6 -
                                      II.

  A. Joint Motion for Entry of Consent Order

      Plaintiff, Colonial, and IMC seek to have the Court (1) enter

judgment in favor of plaintiff and against Colonial and IMC as to

Count I, and (2) dismiss Count II as to Colonial and IMC only.

This would end litigation as to these two defendants.                Having

reviewed the motion and the attached Consent Order, the Court will

grant the motion.    The Court will now address the renewed summary

judgment motion as to Ayyad Brothers.

  B. Renewed Motion for Summary Judgment

        1. Legal Standards

      Rule 56 of the Federal Rules of Civil Procedure provides that

summary judgment is appropriate if a “movant shows that there is

no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”          Fed. R. Civ. P. 56(a).

A party asserting that a fact cannot be genuinely disputed must

support the assertion with materials in the record, including

depositions,    documents,      affidavits,   interrogatory    answers,    or

other materials.    Fed. R. Civ. P. 56(c)(1)(A).

      Rule 56(d) expressly provides that the Court may deny a motion

for   summary   judgment   if    a   non-movant   shows   by   affidavit   or

declaration that “it cannot present facts essential to justify its

opposition.”     Fed. R. Civ. P. 56(d).            However, the Eleventh

Circuit has held that the filing of an affidavit is not required



                                     - 7 -
to invoke the protection of the rule.                  Snook v. Tr. Co. of Ga.

Bank of Savannah, N.A., 859 F.2d 865, 871 (11th Cir. 1988).                     The

party opposing the motion for summary judgment bears the burden of

alerting the Court to any outstanding discovery, but a written

representation by the party’s lawyer still falls within the spirit

of   the    rule,    and   “[f]orm    is   not    to    be   exalted    over    fair

procedures.”        Id. (citation omitted).

      Rule 56 requires adequate time for discovery prior to entry

of summary judgment.        Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986).     Entry of summary judgment before the nonmoving party has

had time to conduct discovery constitutes reversible error.                      See

WSB-TV v. Lee, 842 F.2d 1266, 1269 (11th Cir. 1988).                   A party has

the right to challenge the factual evidence presented by the moving

party by conducting sufficient discovery so as to determine if he

may furnish opposing affidavits.              Snook, 859 F.2d at 870.           The

Eleventh Circuit has cautioned that “summary judgment may only be

decided upon an adequate record.”                Id. (citation omitted); see

also Jones v. City of Columbus, Ga., 120 F.3d 248, 253 (11th Cir.

1997) (“The law in this circuit is clear: the party opposing a

motion     for   summary   judgment    should     be    permitted      an   adequate

opportunity to complete discovery prior to the consideration of

the motion.”).




                                      - 8 -
       2. Analysis

     As it did in its prior summary judgment motion, plaintiff

seeks to have judgment entered in its favor as to Counts I and II,

which would (1) declare the policies void pursuant to section

627.409, Florida Statutes, and (2) order reimbursement for all

defense costs, attorney’s fees, or related costs incurred by

plaintiff on behalf of Ayyad Brothers. (Doc. #37, p. 5; Doc. #14,

pp. 9-12, 15.)   Section 627.409 provides the following:

     (1) Any statement or description made by or on behalf of
     an insured or annuitant in an application for an
     insurance policy or annuity contract, or in negotiations
     for a policy or contract, is a representation and not a
     warranty. Except as provided in subsection (3), a
     misrepresentation, omission, concealment of fact, or
     incorrect statement may prevent recovery under the
     contract or policy only if any of the following apply:

     (a) The misrepresentation, omission, concealment, or
     statement is fraudulent or is material to the acceptance
     of the risk or to the hazard assumed by the insurer.

     (b) If the true facts had been known to the insurer
     pursuant to a policy requirement or other requirement,
     the insurer in good faith would not have issued the
     policy or contract, would not have issued it at the same
     premium rate, would not have issued a policy or contract
     in as large an amount, or would not have provided
     coverage with respect to the hazard resulting in the
     loss.

§ 627.409, Fla. Stat.    An insurer is entitled to rely upon the

accuracy of the information in an application, and has no duty to

make additional inquiry.   Indep. Fire Ins. Co. v. Arvidson, 604

So. 2d 854, 856 (Fla. 4th DCA 1992).   An insurer seeking to rescind

a policy bears the burden to plead and prove the misrepresentation,



                               - 9 -
its materiality, and the insurer’s detrimental reliance.                Griffin

v. Am. Gen. Life & Accident Ins. Co., 752 So. 2d 621, 623 (Fla. 2d

DCA 1999).

     In    the   Amended    Complaint,     plaintiff    alleges   Fly   Lounge,

contrary    to   Ayyad     Brothers’    application     representations,    (1)

employed security personnel, doormen and ID checkers, (2) hosted

concerts and/or live entertainment, and (3) operated as a nightclub

and not a restaurant and lounge.                (Doc. #14, ¶ 39.)   Plaintiff

states that had it known these facts, it would not have insured

Fly Lounge. 4    (Id. ¶ 40.)    In its renewed motion, plaintiff argues

that because Ayyad Brothers has defaulted, entry of judgment is

appropriate.      (Doc. #37, p. 4.)         Having reviewed the motion as

well as the allegations in the Amended Complaint, the Court agrees.

     By its default, Ayyad Brothers has admitted the well-pleaded

factual allegations in the Amended Complaint.                See Eagle Hosp.

Physicians, LLC v. SRG Consulting, Inc., 561 F.3d 1298, 1307 (11th

Cir. 2009) (recognizing that a “defendant, by his default, admits




     4 Plaintiff has provided an affidavit of Robert Hart, Jr.,
the managing director of plaintiff’s underwriting department.
(Doc. #32-1, ¶ 1.) Hart, Jr. states that the policies were issued
based upon, and in reliance of, the representations made by Ayyad
Brothers, and that the alleged misrepresentations “related to
issues that materially affect the risk undertaken by [plaintiff.]”
(Id. ¶¶ 34-35.)   Hart, Jr. also states that plaintiff does not
underwrite nightclubs and would not have issued the same policies
had it known the true facts. (Id. ¶¶ 16, 24, 37.)




                                       - 10 -
the plaintiff’s well-pleaded allegations of fact”).            Accordingly,

Ayyad    Brothers    has   admitted   (1)    to    committing      material

misrepresentations    that   plaintiff    relied   upon   in   issuing   the

policies, and (2) plaintiff would not have issued the same policies

had it known the true facts.       See Am. Econ. Ins. Co. v. Shiloh

Baptist Church of Jacksonville, Fla., Inc., 2010 WL 11623069, *4

(M.D. Fla. Nov. 5, 2010) (“Defendant Gilyard, by his default,

admits the allegations of the Amended Complaint regarding Shiloh’s

misrepresentations on the 1999 Application. . . . Defendant Gilyard

also admits that these misrepresented facts were essential to

Plaintiffs’ assessment of the risk, and that had Plaintiffs known

the true facts, they would not have issued the insurance policies

purportedly covering Gilyard’s actions.”).         Therefore, the Court

finds entry of judgment in plaintiff’s favor and against Ayyad

Brothers as to Counts I and II is appropriate. 5

     Accordingly, it is hereby

     ORDERED:

     1. The Joint Motion of Northfield Insurance Company, Colonial

         Omni Realty, LLC, and IMC Equity Group for Entry of Consent

         Order on Northfield Insurance Company’s Motion for Summary

         Judgment (Doc. #36) is GRANTED.




     5 Given the Court’s ruling regarding Colonial and IMC, there
is no longer a risk of inconsistent judgments.



                                 - 11 -
2. Plaintiff’s Renewed Motion for Summary Judgment (Doc. #37)

  is GRANTED as to Counts I and II against Ayyad Brothers.

3. The Court declares that Commercial Insurance Policy No.

  WS310839, with a Policy Period of 2/23/18 to 2/23/19, and

  Commercial Insurance Policy No. WS377240, with a Policy

  Period of 2/23/19 to 2/23/20, issued by plaintiff (the

  “Policies”) are null and void ab initio and that plaintiff

  owes no obligation thereunder to Ayyad Brothers, Colonial,

  or IMC, including no obligation to defend Ayyad Brothers,

  Colonial,   or   IMC    from   any   claims    under   the   Policies.

  Pursuant to the parties’ agreement, all claims against

  Colonial and IMC for defense costs, attorney’s fees, and

  related costs incurred by plaintiff are deemed waived.              The

  Court further orders Ayyad Brothers to reimburse plaintiff

  for all defense costs, attorney’s fees, and related costs

  incurred by plaintiff on Ayyad Brothers’ behalf, in an

  amount to be determined by separate motion.

4. The Clerk shall (1) enter judgment in favor of plaintiff

  and   against    each   defendant    as   to   Count   I,    (2)   enter

  judgment in favor of plaintiff and against Ayyad Brothers

  as to Count II, (3) dismiss with prejudice Count II as to

  Colonial and IMC, and (4) terminate all remaining deadlines

  and close the file.




                            - 12 -
     DONE and ORDERED at Fort Myers, Florida, this   19th   day

of March, 2020.




Copies:   Counsel of Record




                              - 13 -
